11/22/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0411



                             No. DA 20-0411


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RYAN SCOTT BROADBROOKS,

           Defendant and Appellant,

                                ORDER


     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 31, 2021, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 November 22 2021